Citation Nr: 0840744	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Procedural history

The veteran served on active duty in the United States Marine 
Corps from July 1968 to February 1970.  He served in Vietnam 
and was awarded the Combat Action Ribbon.

The veteran's claim of entitlement to service connection for 
PTSD was granted in a September 2003 RO rating decision.  A 
30 percent disability rating was assigned.  The veteran filed 
a timely notice of disagreement indicating his 
dissatisfaction with the RO's decision and requested review 
by a Decision Review Officer (DRO).  
A statement of the case (SOC) was issued in April 2005, and 
the veteran perfected his appeal in later April 2005 with the 
timely submission of a VA form 9. 
The DRO conducted a de novo review in an August 2005 
supplemental statement of the case (SSOC) which continued to 
deny the claim.  

In June 2007 the Board remanded the veteran's claim for 
additional evidentiary development.  A supplemental statement 
of the case was issued in June 2008 by the VA Appeals 
Management Center (AMC), which continued the assigned 30 
percent disability rating.  The case is once again before the 
Board. 

Issue not on appeal 

In April 2005 the RO denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The veteran indicated his 
disagreement with that issue in April 2005.  A statement of 
the case was issued in August 2005.  However, the veteran 
failed to perfect his appeal with the timely submission of a 
VA form 9.  The issue of entitlement to a TDIU is therefore 
not before the Board.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by anxiety, 
hypervigilance, avoidance, isolation, a flattened affect, 
impaired abstract thinking, disturbances of mood and 
motivation, depression and chronic sleep impairment. 

2.  The medical and other evidence of record does not show 
that the veteran's service-connected PTSD is so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of he 
currently assigned 30 percent for the veteran's PTSD are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

2. Application of the extraschedular rating provisions is not 
warranted in this case. 38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In June 2006, the Board remanded the case to the AMC in order 
to request the veteran identify any recent hospitalization or 
treatment records.  The AMC was also to schedule the veteran 
for a VA examination and readjudicate the claim. 

The record reveals that the AMC requested the veteran 
identify or submit any additional records he might have in 
July 2007.  The veteran was afforded a VA examination in 
April 2008, and his claim was readjudicated in June 2008.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of what evidence was 
required for a higher disability rating in a letter from the 
RO dated August 24, 2006. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."

The August 2006 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter.]

The Board notes that the August 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the August 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, since the veteran's claim was readjudicated in 
the June 2008 SSOC, following the issuance of the June 2007 
letter, the essential fairness of the adjudication was not 
affected. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].   

The Board further notes that neither the veteran nor his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).



The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records, private medical records and provided him with 
several VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of testifying at a 
personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.


Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that the veteran's overall psychiatric 
pathology is the result of his service-connected PTSD, as 
well as non service-connected polysubstance abuse and 
diagnosed psychosis.   The veteran's psychosis has been 
attributed by VA health care providers to abuse of inhalants 
(glue sniffing).  See, e.g., the report of a June-July VA 
hospitalization.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  However, the medical reports are 
replete with examiners' conclusions that the veteran's 
problems, which include homelessness, neglect of personal 
hygiene and numerous periods of incarceration, are due to his 
polysubstance abuse and associated substance induced 
psychosis.  See, e.g., the report of a March 2005 VA 
examination.

The medical evidence in the instant case indicates that the 
veteran's diagnosed psychosis has resulted in "schizoid-type 
statements."  See the April 2008 VA examination report.  
Furthermore, the veteran's irritability, assaultive behavior 
and hallucinations have been attributed to his substance 
abuse.  See the April 2008, July 2003 and May 2003 VA 
examination reports.  Accordingly, the veteran's 
hallucinations, irritability, tangential speech and vague and 
bizarre statements will not be considered in assigning a 
disability rating for PTSD. 



Schedular criteria

The veteran's service-connected PTSD is currently evaluated 
30 percent disabling.  The 30 percent disability rating was 
assigned by the RO in September 2003 based on evidence of 
depression, isolation and chronic sleep impairment due to 
PTSD.  For reasons explained in greater detail below, the 
Board concludes that a 50 percent or higher rating is not 
warranted.  

As was discussed in the law and regulations section above, a 
50 percent disability rating may be assigned for PTSD 
manifested by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

In April 2008 the veteran underwent a VA examination, which 
revealed that his speech was clear with normal articulation.  
His communication was described as fair.  A March 2005 VA 
examination described the veteran's speech as "of normal 
cadence and volume."  While the Board is aware that a 
December 2004 hospital discharge summary described the 
veteran as speaking with neologisms and "in a strange, 
incompressible language that he called Spanish," as noted 
above, the veteran's schizoid-type statements have been 
ascribed to his psychosis and not to his PTSD.  

There is no evidence indicating that the veteran has 
retention of only highly learned material or forgets to 
complete tasks.  Nor is there competent medical evidence 
indicating that the veteran has an impairment of his short 
and long term memory.  See Melson v. Derwinski, 1 Vet. App. 
334 (1991) [use of the conjunctive 'and' in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].  The veteran described his memory as 
"pretty good" but indicated that he felt that his long term 
memory was better than his short term.  See the August 2008 
VA examination report.  Although the Board has no reason to 
doubt that the veteran has some minor problems with his 
memory, as was described in the law and regulations section 
above, mild memory loss is one of the criteria described for 
the 30 percent disability rating.  

The April 2008 VA examiner described the veteran's affect as 
flattened.  He was also noted to have tangential thought 
processes.  Accordingly, flattened affect and impaired 
abstract thinking have been demonstrated.

The veteran has indicated that he experiences mood swings 
that range from "down and out" to "hyper" along with daily 
bouts of depression.  The April 2008 VA examiner noted that 
the veteran has a diminished interest in activities.  
Accordingly disturbances of motivation and mood has been 
demonstrated. 

During a March 2005 VA psychiatric examination the veteran 
denied panic attacks but stated that he was nervous in 
crowds.  The veteran has indicated that he experiences 
"panic attacks" that are associated with his depression.  
See the April 2008 VA examination report.  However, there is 
no competent medical evidence which indicates that the 
veteran has panic attacks as that term is understood by VA.  
See Dorland's Illustrated Medical Dictionary, 178 (30th ed. 
2003) [defining a panic attack as "an episode of acute 
intense anxiety" with specific delineated symptoms]  
Moreover, there is no evidence that panic attacks, if they 
indeed exist, occur more than once a week.  

There is no medical evidence indicating that the veteran has 
any difficulty understanding complex commands, and he has not 
so alleged. 

During the May 2005 VA examination, the examiner noted that 
the veteran has a "history of significant prior assaultive 
behavior during psychotic/drug induced states for which he 
has been incarcerated."  As noted above, the veteran's 
assaultive behavior has been attributed to his polysubstance 
abuse.  The medical evidence does not indicate that the 
veteran's PTSD symptomatology includes impaired judgment. 

The medical evidence indicates that the veteran's PTSD 
symptomatology includes irritability and isolation.  He has 
stated that he has a hard time being around people.  However, 
there is no specific evidence indicating that the veteran has 
difficulty establishing effective relationships.  

In short, as described above, only three of the nine criteria 
necessary for a 
50 percent rating for PTSD have been met.  Although there 
appears to be significant psychiatric symptomatology, much of 
it has been ascribed by medical examiners to the non service-
connected psychosis and substance abuse.  

A review of the medical evidence indicates that the veteran's 
psychiatric symptomatology centers on his difficulty 
sleeping, irritability, hypervigilance and depression.  As 
detailed in the law and regulations section above, these 
symptoms are more congruent with the veteran's currently 
assigned 30 percent disability rating.  See 38 C.F.R. § 4.7.  

The Board additionally observes that the April 2008 VA 
examiner assigned a GAF score of 70 for the veteran's PTSD, 
while the March examiner assigned a score of 80 for PTSD and 
the July 2003 examiner assigned a score between 75-80.  As 
noted above, a GAF score between 70-80 is reflective of mild 
impairment due to PTSD, which is consistent with the 
veteran's assigned 30 percent disability rating.  The VA 
examiners in essence stated that the veteran "endorses 
symptoms consistent with a mild degree of PTSD."  See, e.g., 
the July 2003 examination report.   The April 2008 VA 
examiner specifically stated that the veteran's "PTSD 
symptoms alone are having a mild impact on his occupational 
and social functioning. . . . Rather, his semi-controlled 
psychotic behavior and his frequent abuse/dependence on 
multiple substances appear to be having more of an impact on 
his overall functioning."  
The veteran's GAF due to all of his psychiatric disorders was 
45.  Similarly, the March 2005 VA examiner assigned a GAF 
score of 80 for PTSD while the veteran's overall GAF score 
was 60.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such 
pathology.  

Therefore, based on a review of all the evidence, the Board 
concludes that an increased rating to 50 percent is not 
warranted. 

The Board has also considered the veteran's entitlement to 70 
and 100 percent disability ratings.  The record indicates 
that the veteran has arguably met two of the criteria for a 
70 percent rating.  Multiple VA examination reports describe 
the veteran has having suicidal thoughts without having a 
plan or intent.  The veteran has also been described as has 
having offensive body order, but this appears to be due to a 
long history of polysubstance abuse with attendant 
homelessness.  
There is no evidence of record indicating the veteran has 
obsessional rituals which interfere with routine activities, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  Nor 
is there evidence of impaired impulse control with periods of 
violence or illogical speech spatial disorientation due to 
the veteran's PTSD symptomatology.  Such problems have been 
associated with the veteran's non service-connected 
psychosis. 

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence that the 
veteran's PTSD causes gross impairment to thought processes 
and communication, persistent delusions or hallucinations or 
grossly inappropriate behavior.  Nor is there a persistent 
danger of the veteran hurting himself or others, a 
disorientation to time or place, memory loss for names of 
close relatives, own occupation or own name, or inability to 
perform activities of daily living.

Fenderson considerations

The veteran's 30 percent disability rating for PTSD has been 
assigned as of the date of service connection, September 26, 
2002.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
PTSD symptomatology warranting a disability rating other than 
the currently assigned 30 percent.  The May 2003, March 2003, 
March 2005 and April 2008 VA examination reports along with 
the numerous VA outpatient treatment records and private 
medical records indicate the disability has remained 
relatively stable throughout the period.  There have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the April 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  

In this case, the evidence indicates that the veteran has 
been psychiatrically hospitalized at various times; however 
the evidence indicate that his hospitalizations are due to 
polysubstance abuse (chiefly glue sniffing but also alcohol 
abuse) and substance induced psychosis, not PTSD.  See, e.g., 
the report of a June-July 1995 VA hospitalization, as well as 
the report of a November 2004 hospitalization 
[in which the veteran became combative with hospital staff, 
evidently due to alcohol withdrawal, and was escorted away by 
police and jailed; alcohol abuse and dementia were diagnosed, 
but PTSD was not mentioned]. 

With respect to employment, the evidence of record indicates 
that the veteran does not work and has not worked for 
decades.  The fact that a veteran may be unemployed or has 
difficulty obtaining employment is not determinative.  
The ultimate question is whether because of his service-
connected PTSD the veteran is incapable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  In this case, both the July 2003 and April 2008 
VA examiner stated that the veteran's PTSD has a mild impact 
on his ability to work.  The March 2005 examiner flatly 
stated:  "The veteran's post traumatic stress disorder 
symptomatology is NOT seen as being severe enough to hamper 
his prospects of employment."  [Emphasis as in the original 
report.]  Rather, the veteran's rather chaotic lifestyle, 
which includes homelessness and periods of incarceration, has 
been ascribed to long-standing polysubstance abuse with 
associated psychosis/dementia, not PTSD.    

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for PTSD.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased rating for PTSD in excess of the 
currently assigned 
30 percent is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


